Citation Nr: 0121735	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 1606 
(formerly Chapter 106) of Title 10, U.S. Code, beyond August 
14, 1995.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The appellant had active service from September 1978 to 
August 1982, September 1990 to July 1991, August 1991 to 
January 1992, and from October 1997 to March 1998; 
information of record from the U.S. Department of Defense 
(DOD) indicates that he also served with the Selected 
Reserve, but the exact dates of such service have not been 
verified.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Muskogee 
Regional Office (RO) January 2000 decision which denied 
entitlement to educational assistance benefits under Chapter 
1606 (formerly Chapter 106) of Title 10, United States Code, 
beyond August 14, 1995.


REMAND

Effective in November 2000, the law changed to provide that 
VA shall make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, U.S. Code.  An 
individual who, after June 30, 1985, enlists, re-enlists, or 
extends an enlistment in the Selected Reserve for a period of 
not less than six years, or is appointed as a reserve officer 
and agrees to serve in the Selected Reserve for a period of 
not less than six years in addition to any other period of 
obligated service in the Selected Reserve, completes his 
initial period of active duty for training, has a high school 
diploma, continues to participate satisfactorily in the 
Selected Reserve, and has not elected to have his service in 
the Selected Reserve credited toward establishing eligibility 
to benefits under 38 U.S.C.A. Chapter 30, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. 
§ 16132; 38 C.F.R. § 21.7540(a).  The Armed Forces will 
determine whether a reservist is eligible to receive benefits 
under 10 U.S.C.A. Chapter 1606 (10 U.S.C.A. Chapter 106, as 
in effect before December 1, 1994).  38 C.F.R. § 21.7540(a).  

A reservist's period of eligibility for Chapter 1606 benefits 
expires effective the earlier of the following dates: (1) the 
last day of the 10-year period beginning on the date he 
becomes eligible for educational assistance, or (2) the date 
of separation from the Selected Reserve.  38 C.F.R. 
§ 21.7550(a).  Pertinent exceptions to the foregoing 
expiration date are as follows: under 38 C.F.R. 
§ 21.7550(a)(3), if, during the Persian Gulf War, the 
reservist serves on active duty pursuant to an order to 
active duty issued under 10 U.S.C.A. §§ 12301(a), (d), (g), 
12302, or 12304 (formerly 10 U.S.C.A. §§ 672(a), (d), (g), 
673, or 673b, respectively), the period of this active 
service plus 4 months shall not be considered in determining 
the time limit; under 38 C.F.R. § 21.7550(c), in the case of 
a reservist who separated from the Selected Reserve because 
of a disability which was not the result of his own willful 
misconduct and which was incurred on or after the date on 
which he became entitled to educational assistance, his 
period of eligibility expires effective the last day of the 
10-year period beginning on the date he becomes eligible for 
educational assistance.

Pursuant to 38 C.F.R. § 21.7551(a) (2000), a period of 
eligibility under 38 C.F.R. § 21.7550(a) may be extended if 
the reservist applies for an extension within a prescribed 
time period, 38 C.F.R. § 21.1032(c) (2000) (formerly 
38 C.F.R. § 21.7532(e)).  

In this case, DOD data indicates that the appellant, by 
virtue of service in the Selected Reserve, established basic 
eligibility for Chapter 1606 benefits as of August 14, 1984; 
the delimiting date was August 14, 1995. 

The exact dates of the appellant's Selected Reserve service 
are unclear, but the available evidence (including October 
1998 and August 2000 photocopies of computer-generated 
printouts from the Department of the Air Force) indicates 
that he was on "Reserve" status from August 12, 1982 to 
September 20, 1988, and from June 7, 1990 to June 6, 1999; 
from September 21, 1988 to September 20, 1989, his status was 
"Army Guard;" from September 21, 1989 to June 6, 1990, he 
was in "Civilian Status."

A February 7, 1990 computer-generated printout of Chapter 106 
(now Chapter 1606) data from DOD, listing the appellant's 
eligibility date as August 14, 1985, indicates that his 
eligibility was terminated/suspended on September 20, 1988.

By March 1990 letter, the RO informed the appellant that he 
was not eligible for educational benefits assistance under 
the Montgomery GI Bill-Selected Reserve Educational 
Assistance Program (formerly Chapter 106, now Chapter 1606) 
because the available evidence from the Air Force indicated 
that he had left the Selected Reserve; he was invited to 
contact the appropriate office within the Air Force if he 
believed that information was incorrect.

The foregoing evidence, suggesting that the appellant left 
the Selected Reserve in 1988 (according to the February 1990 
DOD record) or 1989 (according to the October 1998 Air Force 
record), indicates that the appellant's eligibility for 
educational assistance benefits under Chapter 1606 (formerly 
Chapter 106) terminated prior to the above-identified 
delimiting date of August 14, 1995.  See 38 C.F.R. 
§ 21.7550(a)(2).  However, a December 21, 1999 computer-
generated printout from DOD, listing the appellant's Chapter 
1606 eligibility date as August 14, 1985, does not list an 
eligibility termination/suspension date; a March 6, 2000 
computer-generated printout from DOD, listing the basic 
eligibility date as August 14, 1985, lists a "limited" 
eligibility date of April 8, 1997 (this printout also 
indicates that the appellant, although a member of the Army 
National Guard, was not eligible for Chapter 1606 educational 
benefits as of November 1, 1989 because there was no "6 year 
contract").

Available DD Forms 214 indicate that the appellant, having 
been a member of the Air Force Reserve, was placed on active 
duty status during the Persian Gulf War from September 1990 
to July 1991, from August 1991 to January 1992, and from 
October 1997 to March 1998.

Based on the foregoing, the Board believes that further 
development of the evidence is necessary prior to final 
resolution of the appellant's claim.  In particular, if it is 
determined that he left the Selected Reserve in 1988, 1989, 
or at any other time, interrupting the continuity of 
entitlement to Chapter 1606 benefits during the period August 
14, 1984 to August 14, 1995 (and not having met the 
"discharge for disability" criteria of 38 C.F.R. 
§ 21.7550(c), or if he left the Selected Reserve without 
having been granted an extension of the delimiting period 
pursuant to 38 C.F.R. § 21.7551(a)), then his eligibility 
period for educational assistance benefits under Chapter 1606 
ended on the date of his separation from the Selected 
Reserve.  See 38 C.F.R. § 21.7550(a)(2).

If it is determined, however, that the appellant did not 
separate from the Selected Reserve between August 14, 1985 
and August 14, 1995, or if he met the criteria of 38 C.F.R. 
§§ 21.7550(c) or 21.7551(a), then his delimiting date for 
educational assistance benefits under Chapter 1606 should be 
re-calculated based on his active service during the Persian 
Gulf War.  See 38 C.F.R. § 7550(a)(3).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), are 
satisfied.

2.  The RO should readjudicate the 
appellant's claim of entitlement to an 
extension of the delimiting date for 
educational assistance benefits under 
10 U.S.C.A., Chapter 1606 (formerly 
Chapter 106), beyond August 14, 1995, 
consistent with all applicable law and 
regulations.  As part of this review, 
and if otherwise deemed appropriate, 
the following should be determined:

(A)  Did the appellant separate from 
the Selected Reserve in 1988, 1989, or 
at any other time between August 14, 
1985 and August 14, 1995.  See 
38 C.F.R. § 21.7550(a)(2).  If the 
answer is in the affirmative, was his 
separation from the Selected Reserve 
(in 1988, 1989, or any other pertinent 
date) effectuated consistent with the 
criteria listed in 38 C.F.R. 
§ 21.7550(c) or, if it was not, was the 
appellant granted an extension of the 
delimiting period under 38 C.F.R. 
§ 21.7551(a).

(B)  If the development requested in 
subparagraph (A) above leads to a 
conclusion that the appellant's 
eligibility to educational assistance 
benefits under Chapter 1606 (formerly 
Chapter 106) did not expire prior to 
the currently established delimiting 
date of August 14, 1995, and if 
otherwise appropriate, the RO should 
re-compute the delimiting date 
consistent with his active service 
during the Persian Gulf War (from 
September 1990 to July 1991, from 
August 1991 to January 1992, from 
October 1997 to March 1998, and any 
other period).  See 38 C.F.R. 
§ 21.7550(a)(3).

3.  The RO should review the development 
requested above to ensure compliance 
with this remand.  If any development 
requested is not accomplished, remedial 
action should be taken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the appellant 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for review.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


